Jordan, Justice.
This is an appeal from the judgment of Baldwin Superior Court dismissing the appellant’s petition in the nature of a habeas corpus.
The appellant is an inmate of Central State Hospital at *817Milledgeville, having been admitted to that institution on March 11, 1973, after a jury verdict in Sumter Superior Court to the effect that he was insane at the time of his trial in that court.
Since that time the appellant has filed two petitions for habeas corpus in the Superior Court of Baldwin County and was denied relief in both. The appellant then filed a petition for a writ of mandamus in Baldwin Superior Court requesting that Judge George S. Carpenter force Judge George L. Jackson to consider various pieces of evidence which he alleged that Judge Jackson failed to consider in one of the habeas corpus hearings. That case was dismissed by Judge Carpenter on September 14,1973, on the theory that one superior court judge has no authority to grant a writ of mandamus against another superior court judge.
The appellant then filed another petition against Judge Carpenter and Judge Jackson charging both of them with refusal to consider certain pieces of evidence and demanded a sanity trial by a special jury. With Judges Carpenter and Jackson disqualified and there being no other superior court judge in that judicial circuit, Judge Walter McMillan of the Middle Judicial Circuit was called upon to consider the petition. The case was dismissed without hearing because the petition was void on its face in that the appellant sought only relief from erroneous rulings in the prior habeas corpus and mandamus cases. The appellant then filed another petition against Judges Carpenter, Jackson and McMillan. Judge McMillan treated this petition as an appeal and directed the clerk to forward it to this court for review. Held:
The gist of all of the petitions filed by the appellant is bottomed on his claim that he removed his case (State v. Earl Bush) from Sumter Superior Court to the Federal District Court for the Middle District of Georgia prior to the finding of the jury in Sumter Superior Court that he was insane at the time of trial. The order of Baldwin Superior Court dated May 16,1973, in the case of Earl Bush v. James B. Cray, Superintendent of Central State Hospital, finds as a matter of fact that the appellant did not remove his case to the Federal District Court for the Middle District of Georgia because he failed to file a copy of the petition with the Superior Court of Sumter County. This order and judgment of Baldwin Superior Court was unappealed from and is res judicata on that issue. We must therefore conclude that the Superior Court of Sumter County had jurisdiction of the case at the time a jury in that court found that the appellant was insane *818at the time of trial, thus authorizing his commitment to the Central State Hospital in Milledgeville.
Submitted January 25, 1974
Decided March 7, 1974.
Earl Bush, pro se.
ArthurK. Bolton, Attorney General, Timothy J. Sweeney, D. Dan Kleckley, Assistant Attorneys General, for appellee.
Fulton Holmes, amicus curiae.

Judgment affirmed.


All the Justices concur.